238 Ga. 564 (1977)
233 S.E.2d 796
HILL
v.
THE STATE.
32062.
Supreme Court of Georgia.
Submitted February 25, 1977.
Decided March 10, 1977.
Hinton R. Pierce, for appellant.
Richard E. Allen, District Attorney, Stephen E. Curry, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.
HALL, Justice.
Appellant was convicted of armed robbery by the Superior Court of Richmond County. After the appeal was filed in this court, appellant's appointed counsel filed a request for permission to withdraw from the case.
In Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we held that appointed counsel may withdraw from a case *565 on appeal only upon compliance with the rules set out in Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493) (1966). We find that all of the Anders requirements have been met.
As required by our decision in Bethay, we have fully examined the record and transcript to determine whether, in fact, the appeal is frivolous. We find that it is. See Miller v. State, 238 Ga. 560 (1977). Accordingly, counsel is granted permission to withdraw and the appeal is dismissed.
Appeal dismissed. All the Justices concur, except Nichols, C. J., and Gunter, J., who dissent.